Citation Nr: 1001732	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the metatarsal phalange (MTP) joint of the right 
foot, rated noncompensably disabling prior to November 17, 
2003, and 10 percent disabling from January 1, 2004 to June 
22, 2009.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
and from October 1970 to August 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A November 2009 rating decision granted an increased rating 
for the disability at issue to 20 percent, effective June 22, 
2009.  In a November 2009 letter to VA, the Veteran indicated 
he was satisfied with the 20 percent rating assigned, but 
disputed the effective date for the grant of that benefit.  
The Board construes his comments as withdrawing his claim for 
a rating higher than 20 percent, but that he wishes to 
continue his appeal for higher ratings prior to the effective 
date of the 20 percent award.  


FINDINGS OF FACT

1.  Prior to November 17, 2003, the evidence demonstrates the 
Veteran's traumatic arthritis of the MTP joint of the right 
foot produces symptoms consistent with moderately severe 
injury to the foot.  

2.  From January 1, 2004 to June 22, 2009, the evidence 
demonstrates the Veteran's traumatic arthritis of the MTP 
joint of the right foot produces symptoms consistent with 
moderately severe injury to the foot.  


CONCLUSIONS OF LAW

1.  Prior to November 17, 2003, the criteria for a 20 percent 
rating for traumatic arthritis of the MTP joint of the right 
foot have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  

2.  From January 1, 2004 to June 22, 2009, the criteria for a 
20 percent rating for traumatic arthritis of the MTP joint of 
the right foot have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In November 2003, the Veteran filed his claim for an 
increased rating for his traumatic arthritis of the first MTP 
joint of the right foot.  By letters dated in January 2004, 
and March 2006 the Veteran was informed of the evidence 
necessary to support his claim for increase, how VA assigned 
disability ratings and effective dates.  The Veteran's claim 
was remanded for additional development and a letter was sent 
to the Veteran in January 2008 requesting he identify any 
relevant medical records.  A June 2009 letter informed him he 
had been scheduled for a VA examination.  

The relevant evidence identified by the Veteran has been 
obtained.  He has been afforded a VA examinations.  He 
appeared and gave testimony before the undersigned Veterans 
Law Judge.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Increase Rating

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Foot injuries are rated based on the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  Severe foot 
injury is rated as 30 percent disabling.  A moderately severe 
foot injury is rated as 20 percent disabling.  And a moderate 
foot injury is rated as 10 percent disabling.   

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2009).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2009).  The rating provided for amputation of the great toe 
with removal of the metatarsal head is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 (2009).  

A review of the service treatment records reveals the Veteran 
complained of pain at his first MTP joint.  X-rays of the 
right foot were taken in December 1985.  They showed a small 
three millimeter diameter bony density with sclerotic margins 
located just medial to the right first MTP joint, which could 
represent an old avulsion injury versus an atypical accessory 
bone.  A January 1986 bone scan revealed a lesion with 
osteogenic activity in the first MTP joint.  September 1987 
X-rays showed moderate degenerative changes with marginal 
osteophytes and a small bone fragment at the first MTP joint.  

A December 1992 rating decision granted service connection 
for traumatic arthritis of the right MTP joint of the right 
foot.  A noncompensable rating was assigned.  

In November 2003, the Veteran submitted a claim for an 
increased rating.  He reported having joint replacement 
surgery on the right foot in November 2003 at the VA Medical 
Center in Montgomery.  He was subsequently awarded a 
temporary 100 percent rating for convalescence following his 
foot surgery effective from November 17, 2003 to January 1, 
2004, when a 10 percent schedular rating was assigned.  This 
appeal concerns the schedular ratings prior to and since the 
convalescent rating.   

The Veteran submitted a statement in February 2004.  He 
asserts his foot still hurts and that his joint does not work 
well.  He also stated he can not work more than three hours 
per day.  

A review of his VA medical records (where the Veteran advised 
he receives all his treatment) indicates he was seen in 
September 2003.  X-rays of the right foot showed advanced 
degenerative changes at the first MTP joint.  A podiatry 
examination indicated his right first MTP head was painful to 
palpation of the medial eminence.  There was no range of 
motion.  The impression was degenerative joint disease of the 
first metatarsal head.  October 2003 VA records include 
diagnosis of hallux limitus right.  

In November 2003, the Veteran had an implant of the first MPJ 
of the right foot to treat his hallux limitus.  

The Veteran contends that prior to November 17, 2003, the 
evidence supports the grant of a compensable rating and the 
Board agrees.  The VA records indicate the Veteran had 
advanced degenerative changes of the right first MTP joint 
which were of such severity that a joint implant was 
performed.  The Board finds diagnosis consistent with 
evidence of moderately severe injury to the foot.  The 
evidence supports the grant of a higher rating to 20 percent 
for the MTP prior to November 17, 2003.  

The evidence does not however support finding severe injury 
to the foot.  His symptoms are limited to his big toe.  A 
higher 30 percent rating would be consistent with the rating 
assigned where there has been amputation of the toe below the 
MTP joint.  Such a level of impairment is not shown.  A 20 
percent rating, but no more, for the period prior to November 
17, 2003 is warranted.  

As previously indicated, the RO assigned a 100 percent 
convalescence rating from the date of the implantation on 
November 17, 2003 until January 1, 2004.  On and after 
January 1, 2004, a 10 percent rating was assigned until June 
22, 2009.  The Veteran asserts that a rating higher than 10 
percent should have been assigned for the period from January 
1, 2004 to June 22, 2009.  

VA examination in January 2004 revealed the toe was set.  The 
joint was painful on motion and he could not flex or move it 
when standing on it.  He was unable to heel or toe walk.  X-
rays revealed post surgical changes of the right MTP joint.  
The prosthesis was in good alignment.  Hallux limitus of the 
right first toe with degenerative osteoarthritis with 
moderate loss of range of motion due to pain was diagnosed.  

The Veteran informed VA in July 2007 he had stopped going to 
the VA podiatry clinic.  In February 2008, the Veteran letter 
stated his big toe was now pointing upward.  He had calluses 
on the bottom of his right foot.  He reported he was no 
longer able to stand on his foot for longer than 30 minutes.  
He was a lab technician and had quit his job.  He contends 
the joint replacement did not work.  

VA examination report of June 2009 revealed the right toe did 
not touch the floor when the Veteran was standing.  The tip 
of the toe was two centimeters from the floor.  The first MTP 
joint was swollen and tender., and was at 28 degrees of 
dorsiflexion with minimal movement.  Hallux rigidus with 
fixed extension of the MTP joint was diagnosed.  

The findings on the June 2009 VA examination reflect the 
status of the service connected disorder not just on that day 
and after but for the period after the surgery.  Clearly, a 
comparison of the VA examination results in June 2004 showed 
the right big toe was set and the June 2009 examination 
merely again documents his big toe is rigidly held in place.  
Those findings are consistent with moderately severe injury 
to the foot and a 20 percent rating from January 1, 2004 is 
supported by the evidence of record.  

In sum, the evidence supports assignment of a 20 percent 
schedular evaluation for the disability at issue for the 
entire appeal period.  


ORDER

An increased rating to 20 percent for traumatic arthritis of 
the MTP joint of the right foot, prior to November 17, 2003 
is granted, subject to regulations governing the award of 
monetary benefits.  

An increased rating to 20 percent for traumatic arthritis of 
the first MTP joint of the right foot, from January 1, 2004 
is granted, subject to regulations governing the award of 
monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


